Citation Nr: 1809240	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-22 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  That rating decision denied the Veteran's claim for a disability rating in excess of 20 percent for diabetes mellitus, Type II.  The TDIU claim on appeal arose as part and parcel of the claim for an increased rating for diabetes mellitus.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a July 2013 decision, the Board denied the claim for an increased rating for diabetes mellitus, Type II, and remanded the claim for a TDIU for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was service-connected for diabetes mellitus, Type II, evaluated as 20 percent disabling prior to February 17, 2009 and has been service-connected for diabetes mellitus, Type II, with diabetic retinopathy of the left eye and erectile dysfunction, evaluated as 20 percent disabling from February 17, 2009.  From July 29, 2009, service connection has also been in effect for peripheral neuropathy of the lower extremities, evaluated as 10 percent disabling for each extremity.

The combined rating is 20 percent prior to July 29, 2009, and 40 percent from July 29, 2009.  Therefore, the Veteran does not meet the schedular criteria for TDIU during the entire rating period on appeal.  See 38 U.S.C. § 5110(a) (2012); 38 C.F.R. §§ 3.400, 4.16(a).

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Here, there is evidence of record suggesting unemployability.  Specifically, during his June 2007 VA examination, the Veteran reported he received Social Security Administration (SSA) disability benefits and had been unemployed since 2001.  He had previously worked as a courier for an air freight company beginning in 1995.  To that effect, the Veteran's SSA disability determination report reflects that he was found disabled since October 25, 2002, for a primary diagnosis of diabetes mellitus and a secondary diagnosis of diabetic neuropathy.  In December 2002, an SSA medical consultant agreed with the disability determination and found that the Veteran had exertional, postural, manipulative, visual, communicative, and environmental limitations.  In particular, it was noted that the Veteran had diabetic neuropathy, which is associated with balance problems; thus, he is restricted from climbing for safety purposes.  It is also associated with chronic/repeated ulceration and skin breakdown of the feet, which limited his walking and standing.  He also had manipulative limits in the left upper extremity and his handing (large object or gross manipulation) was limited, as was his fingering and reaching occasionally.  During his July 2009 VA examination, the Veteran indicated that he was unable to continue his employment as a truck driver once he began treating his diabetes mellitus with insulin.  He stated fatigue and his neuropathy symptoms limit his overall ability to function.  

Furthermore, in an April 2016 examination note, a VA physician provided the following opinion after reviewing the Veteran's record:

The veteran worked formerly as a truck driver and a courier, jobs for which diabetes is a disqualification.  Even were it not, the veteran's considerable pain and disability due to his diabetic neuropathy makes it less likely than not that he could function adequately to secure and sustain substantially gainful employment.

Thus, in consideration of the evidence of record, the Board finds that the matter of entitlement to a TDIU should be referred to the Director of Compensation Service to determine if extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records for the Veteran from the VA Medical Center in Ann Arbor, Michigan, and any associated outpatient clinics dated from June 2016 to the present.  All records and/or responses received should be associated with the claims file.

2.  Refer the case to the Director of Compensation Service for an initial determination as to whether the Veteran was entitled to an extraschedular award based upon TDIU pursuant to 38 C.F.R. § 4.16(b).  The rating board should include a full statement of all factors having a bearing on the issue.

3.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

